Luke, J.
This case comes here on exceptions to the report of an auditor. That report, prepared by Sam S. Bennet, Esq., the auditor, is unusually full and clear. In his findings o£ fact he deals specifically with every material averment of the plaintiff’s petition and of the defendant’s answer. In his findings of law he deals with various questions of law applicable to such facts. After setting out such specific matter the report concludes as follows: “The auditor therefore finds that the plaintiff is entitled to recover of the defendant the sum of $973.07, with interest thereon at 7% per annum from April 12, 1916 (the date when said suit was filed), the plaintiff having waived any right to interest from any earlier date.” To that report the plaintiff filed no exceptions whatever; the defendant filed no exceptions of law, but did file numerous exceptions of fact, the last of which was in the following language: “Further, that the auditor, in the 18th paragraph of his findings of fact, finds ‘that the plaintiff is entitled to recover of the defendant the sum of $973.07, with interest thereon at 7% per annum from April 12, 1916;’ which finding the defendant says is error, and now assigns the same as error, on the ground that the same is contrary to the evidence and without evidence to support it.” When the matter came on for trial the defendant withdrew all of its exceptions except the one herein set out. That exception was submitted to the jury, but the court directed a verdict for the plaintiff, and then entered a decree based upon the auditor’s report as filed. The defendant thereupon filed a motion for a new trial, which was overruled, and it brought the case here for review.
With this statement of the material facts the headnotes need, no elaboration..

Judgment affirmed.


Broyles, C. J., and Bloodworth, J. concur.